DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on April 9, 2021, is acknowledged.
Cancellation of claims 1-16 and 18 has been entered.
Claims 17 and 19-32 are pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 depends on cancelled claim 18, which renders the claim indefinite. For examination purposes, claim 19 will be examined as dependent upon base claim 17.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17, 19, 25 and 28-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2016/0202548).
Regarding claim 17, Lee discloses a metal oxide photosensitive resin composition (π[0010]) for forming a blue pattern layer of a color filter which includes a red pattern layer (340R) including red quantum dots (π[0158]), a green pattern layer (340G) including green quantum dots (π[0158]) and a blue pattern layer (340B), comprising scattering particles (π[0097]) comprising a metal oxide having an average particle diameter of 30 to 300 nm (π0099]), provided that the metal oxide photosensitive resin composition does not include blue quantum dots (π[0158]), wherein the blue pattern layer (340B) prepared by the metal oxide photosensitive resin composition for forming a blue pattern later may interact with a light source emitting blue light to act as blue pixels even when the metal oxide photosensitive resin compositions does not include blue quantum dots (π[0158]), wherein the metal oxide comprises one or more oxides selected from the group consisting of Li, Be, B, Na, Mg, Al, Si, K, Ca, Sc, V, Cr, Mn, Fe, Ni, Cu, Zn, Ga, Ge, Rb, Sr, Y, Mo, Cs, Ba, La, Hf, W, TI, Pb, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Ti, Sb, Sn, Zr, Nb, Ce, Ta, In, and a combination thereof (π[0098]).
Regarding claim 19, Lee discloses a metal oxide photosensitive resin composition wherein the metal oxide comprises one or more oxides selected from the group consisting of Al2O3, SiO2, ZnO, ZrO2, BaTiO3, TiO2, Ta2O5, Ti3O5, ITO, IZO, ATO, ZnO-Al, Nb2O3, SnO, MgO, and a combination thereof (π[0098]).

Regarding claim 28, Lee discloses a color filter comprising the blue pattern layer (340B) comprising a cured product of the metal oxide photosensitive resin composition for forming the blue pattern layer.
Regarding claim 29, Lee discloses a color filter wherein the color filter further comprises one or more selected from the group consisting of a red pattern layer (340R) and a green pattern layer (340G).
Regarding claim 30, Lee discloses a color filter wherein the red or green pattern layer comprises quantum dots and scattering particles (π[0158]).
Regarding claim 31, Lee discloses a color filter wherein the scattering particles comprise a metal oxide having an average particle diameter of 30 to 300 nm (π0099]).
Regarding claim 32, Lee discloses an image display device comprising: the color filter (340); and a light source emitting blue light (π[0158]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0202548).
Regarding claim 20, Lee discloses a metal oxide photosensitive resin wherein the scattering particles amount is selected in consideration of the scattering properties of the photosensitive resin composition, but fails to state wherein the scattering particles are included at a content of 0.1 to 50 parts by weight, based on a total of 100 parts by weight of the metal oxide photosensitive resin composition. One skilled in the art would have reasonably contemplate the optimization of the scattering particles within the claimed weight content in order to customize the scattering properties of the photosensitive resin composition as an obvious matter of design engineering. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to provide the scattering particles included at a content of 0.1 to 50 parts by weight, based on a total of 100 parts by weight of the metal oxide photosensitive resin composition in order to customize the scattering properties of the photosensitive resin composition.
 
Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0202548) in view of Bae et al. (KR 20160113885 A).
Regarding claim 21-24, Lee fails to exemplify a blue coloring agent. Bae discloses a metal oxide photosensitive resin composition, for use in color filter applications, comprising a blue coloring agent, wherein the blue coloring agent comprises one or more blue pigments selected from the group consisting of C.I. Pigment Blue 15:3, 15:4, 15:6, 16, 21, 28, 60, 64, 76, and a combination thereof (π[0154]), wherein the blue coloring agent further comprises one or more selected from the group consisting of a dye and a purple pigment (πs[0154-0155]), and wherein the blue coloring agent is included at a content of 0.1 to 50 parts by weight, based on a total of 100 parts by weight of the metal oxide photosensitive resin composition (π[0156]) in order to improve the brightness, and contrast ratio of the color filter. Thus, it would have been .

Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0202548) in view of Kim et al. (KR 20150106335 A).
Regarding claim 26, Lee fails to exemplify wherein the thermal curing agent comprises one or more selected from the group consisting of a multifunctional alicyclic epoxy resin, a silane-modified epoxy resin, and a novolac-type epoxy resin. Kim discloses a photosensitive resin composition, for use in color filter applications, comprising one or more selected from the group consisting of a binder resin; a photopolymerizable compound; a photopolymerization initiator; a solvent; and one or more additives selected from the group consisting of an ultraviolet (UV) absorbent, an antioxidant, and a thermal curing agent and wherein the thermal curing agent comprises one or more selected from the group consisting of a multifunctional alicyclic epoxy resin, a silane-modified epoxy resin, and a novolac-type epoxy resin (πs[0140-0146]) in order to improve the curing process and mechanical strength of the photosensitive resin. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate the thermal curing agent disclosed by Kim in the photosensitive 
Regarding claim 27, Lee fails to exemplify the solvent comprises (A) a solvent having a boiling point of 100 to 169°C and (B) a solvent having a boiling point of 170 to 250°C. Kim discloses a photosensitive resin composition, for use in color filter applications, comprising one or more selected from the group consisting of a binder resin; a photopolymerizable compound; a photopolymerization initiator; a solvent; and one or more additives selected from the group consisting of an ultraviolet (UV) absorbent, an antioxidant, and wherein the solvent comprises (A) a solvent having a boiling point of 100 to 169°C and (B) a solvent having a boiling point of 170 to 250°C (π[0180]) in order to enhance the fluidity of the photosensitive resin during coating process. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate the first and second solvent as disclosed by Kim in the photosensitive resin of Lee in order to enhance the fluidity of the photosensitive resin during coating process.

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.



Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y. Epps, can be reached on (571) 272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879